Citation Nr: 0303381	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

(The issue of entitlement to service connection for a left 
knee disorder is the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to May 
1945, and from September 1946 to July 1947.  

The current appeal arises from a June 2001 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in pertinent part, declined to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder.

In October 2002, the veteran testified at a hearing held 
before the undersigned Member of the Board at the RO.  A copy 
of the hearing transcript is associated with the claims file.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the reopened 
claim of entitlement to service connection for a left knee 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate de 
novo decision addressing the reopened claim.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA to new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for a left knee disorder when it issued a final, 
unappealed rating decision in November 1998.

2.  Evidence submitted since the RO's November 1998 rating 
action bears directly and substantially upon the specific 
matter under consideration, and by itself or in combination 
with the evidence previously of record is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the November 1998 rating decision 
wherein the RO denied entitlement to service connection for a 
left knee disorder is new and material, and the veteran's 
claim for that benefit is reopened. 38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the November 1998 
rating decision wherein the RO denied entitlement to service 
connection for a left knee disorder, is reported in pertinent 
part below.  

Service medical records reveal no evidence of left knee 
problems.  His June 1947 separation examination was negative 
for findings or complaints of knee problems of any sort.  His 
DD-214 shows that during his second enlistment, he underwent 
basic airborne training and was awarded a parachutist's 
badge.   

A January 1948 VA discharge summary reflects findings 
regarding a right knee problem, diagnosed as traumatic 
arthritis.  A VA X-ray dated in February 1948 reflects a 
diagnosis of traumatic arthritis, right knee.  No findings 
regarding the left knee are shown in these records.

A private physician's balance statement reflects that the 
veteran underwent a medial meniscectomy of the left knee, 
with scope and removal of loose bodies in January 1987.  He 
underwent a similar right knee operation in March 1987.  
Other episodes of follow up treatment for an unspecified knee 
are documented as having taken place in 1987 and 1988.  

VA treatment records include December 1996 X-ray findings of 
severe tricompartmental osteoarthritic changes present within 
the left knee as before with large osteochondral bodies 
present both within the suprapatellar pouch and posterially, 
at least the former of which may have increased in size in 
the interval.  The records from May 1997 and 1998, which 
address other problems, do include a history of a total knee 
arthroplasty (TKA) of the left knee done in March 1997.  An 
October 1997 treatment note reflects findings of bilateral 
knee degenerative joint disease (DJD) and history of TKA.  

In November 1998 the RO denied the claim of entitlement to 
service connection for a left knee disorder.  The basis for 
the denial was that service medical records did not show 
treatment for a left knee condition and there was no evidence 
of arthritis developing within one year of discharge.  Notice 
of this decision was sent on November 6, 1998.  The veteran 
did not appeal this decision.

Evidence received after November 1998 includes a January 1980 
VA orthopedic record showing complaints that the veteran had 
left knee complaints due to an old injury in which he twisted 
his knee on a parachute jump 30 years ago.  Since that time 
he was said to have had difficulty extending the knee.  He 
claimed to have had no recent injury.  His current complaints 
were of medial pain and pain with prolonged sitting and stair 
climbing.  The impression given in January 1980 was rule out 
internal derangement.  A January 1980 medical history again 
reflected a history of the veteran twisting his knee in a 
parachute jump in 1947.  He underwent an arthrogram in 
February 1980, which diagnosed a medial meniscus rupture.   

In October 2002 the veteran testified before the undersigned 
Member of the Board at a hearing held at the RO.  He 
testified that during his first enlistment in May 1945, he 
had an accident climbing a mountain, in which he fell five 
feet and struck some rocks injuring both legs, including the 
left knee.  He testified that during his second enlistment, 
he was a paratrooper and injured his legs during parachute 
training and during parachute jumps.  He indicated that he 
further injured his legs during a parachute jump when he hit 
on an angle.  He testified that his left knee bothered him 
ever since. 

Criteria

New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 

(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).
In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
C.F.R. §§ 3.307, 3.309 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

In November 1998, the RO denied entitlement to service 
connection for a left knee disorder because the evidence then 
of record did not indicate a knee disability began in service 
and there was no evidence of arthritis developing within one 
year of discharge.  

The records at the time revealed that the earliest indication 
of a left knee problem was not shown until the had undergone 
arthroscopic surgery in January 1987.  

The medical evidence received subsequent to the November 1998 
decision now includes medical evidence of treatment for a 
left knee disorder diagnosed as a medial meniscus rupture in 
1980, with a history of a left knee injury said to have 
occurred while doing parachute jumps in service some 30 years 
earlier.  

The veteran's hearing testimony alleged that he was a 
paratrooper and sustained injuries to his legs, including the 
left knee while engaged in parachute jumping and jump 
training.

The additional medical records and this lay evidence, is new 
in that it has never been previously considered by the RO.  
This evidence, when considered together with the previously 
considered evidence which revealed that the veteran did 
receive a parachutist's badge, but didn't develop a left knee 
problem until 1987, bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the November 1998 
RO denial, and the veteran's claim for entitlement to service 
connection for a left knee disorder is reopened.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left knee disorder, the appeal is granted in this regard.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

